UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6107



JIMMY D. DUNIGAN,

                  Petitioner - Appellant,

             v.


THEODIS BECK, Department of Corrections,

                  Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-hc-00349-BO)


Submitted:    June 12, 2008                 Decided:   June 20, 2008


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jimmy D. Dunigan, Appellant Pro Se. Mary Carla Hollis, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jimmy D. Dunigan, a state prisoner, has filed a second

notice of appeal from the district court’s judgment denying relief

on his 28 U.S.C. § 2254 (2000) petition.   As our previous decision

in No. 06-6194 dismissed Dunigan’s appeal from the district court’s

judgment, we dismiss the present appeal of that same judgment as

duplicative.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 2 -